Exhibit 10.13

 

ACTIVISION, INC.

 

2007 INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been awarded Restricted Share Units of Activision, Inc. (the
“Company”), as follows:

 

·                  Your name: 
[                                                                                                                           ]

 

·                  Total number of Restricted Share Units awarded:  [10,000]

 

·                  Date of Grant: 
[                                                                                                                       ]

 

·                  Grant ID:
 [                                                                                                                               ]

 

·                  Your Award of Restricted Share Units is governed by the terms
and conditions set forth in:

 

·                  this Notice of Restricted Share Unit Award;

 

·                  the Restricted Share Unit Award Terms attached hereto as
Exhibit A (the “Award Terms”); and

 

·                  the Company’s 2007 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Restricted Share Units awarded to you will vest as follows,
provided you continuously serve as a member of the Board of Directors through
each such date:

 

Schedule for Vesting

 

Date of Vesting

 

No. of Restricted
Share Units Vesting at
Vesting Date

 

Cumulative No. of
Restricted Share Units
Vested at Vesting Date

 

 

 

 

 

 

 

[3 months after Date of Grant]

 

[1,250]

 

[1,250]

 

[6 months after Date of Grant]

 

[1,250]

 

[2,500]

 

[9 months after Date of Grant]

 

[1,250]

 

[3,750]

 

[First anniversary of Date of Grant]

 

[1,250]

 

[5,000]

 

[15 months after Date of Grant]

 

[1,250]

 

[6,250]

 

[18 months after Date of Grant]

 

[1,250]

 

[7,500]

 

[21 months after Date of Grant]

 

[1,250]

 

[8,750]

 

[Second anniversary of Date of Grant]

 

[1,250]

 

[10,000]

 

 

·                  Please sign and return to the Company this Notice of
Restricted Share Unit Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

--------------------------------------------------------------------------------


 

·              Please return the signed Notice of Restricted Share Unit Award to
the Company at:

 

 

Activision, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA 90405
Attn: Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Restricted Share
Unit Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

[Name of Grantee]

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION, INC.

 

2007 INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD TERMS

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Award Terms” means these Restricted Share Unit Award Terms.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.

 

“Company” means Activision, Inc. and any successor thereto.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” means “permanent and total disability” as defined in
section 22(e)(3) of the Code, as interpreted by the Company (with such
interpretation to be final, conclusive and binding for purposes of these Award
Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Restricted Share Unit Award to which these
Award Terms are attached as Exhibit A.

 

“Plan” means the Activision, Inc. 2007 Incentive Plan, as amended from time to
time.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these

 

--------------------------------------------------------------------------------


 

Award Terms, unless and until such units become vested or are forfeited to the
Company in accordance with the Grant Notice and these Award Terms.

 

“Separation from Service” means separation from service within the meaning of
Section 409A of the Code.

 

“Vested Shares” means Common Shares to which the holder of Restricted Share
Units becomes entitled upon vesting thereof in accordance with Section 2 or 3
hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

 

2.             Vesting.  Except as otherwise set forth in these Award Terms, the
Restricted Share Units shall vest in accordance with the “Schedule for Vesting”
set forth on the Grant Notice.  Each Restricted Share Unit, upon vesting
thereof, shall entitle the holder thereof to receive one Common Share (subject
to adjustment pursuant to Section 9 hereof).

 

3.             Termination of Service.

 

(a)           Death or Disability.  In the event that Grantee incurs a
Separation from Service due to death or Disability, the Restricted Share Units
shall immediately vest as of the date of Grantee’s death or the first date of
such Disability (as determined by the Committee), as the case may be.

 

(b)           Change of Control.  In the event that Grantee incurs a Separation
from Service pursuant to the terms of any business combination or similar
transaction involving the Company, the Restricted Share Units shall immediately
vest as of the date of such Separation from Service.

 

(c)           Other.  Unless the Committee determines otherwise, in the event
that Grantee incurs a Separation from Service for any reason not addressed by
Section 3(a) and 3(b) hereof, as of the date of such Separation from Service any
Restricted Share Units shall cease to vest and shall immediately be forfeited to
the Company without payment of consideration by the Company.

 

4.             Tax Withholding.  The Company shall have the right to require
Grantee to satisfy any Withholding Taxes resulting from the vesting of any
Restricted Share Units, the issuance or transfer of any Vested Shares or
otherwise in connection with the Award at the time such Withholding Taxes become
due.  Grantee shall be entitled to satisfy any Withholding Taxes contemplated by
this Section 4:  (a) by delivery to the Company of a bank check or certified
check or wire transfer of immediately available funds; (b) with the Company’s
consent, through the delivery of irrevocable written instructions, in a form
acceptable to the Company, that the Company withhold Vested Shares otherwise
then deliverable having a value equal to the aggregate amount of the Withholding
Taxes (valued in the same manner used in computing the

 

A-2

--------------------------------------------------------------------------------


 

amount of such Withholding Taxes); or (c) with the Company’s consent, by any
combination of (a) and (b) above.  Notwithstanding anything to the contrary
contained herein, (i) the Company or any of its subsidiaries or affiliates shall
have the right to withhold from Grantee’s compensation any Withholding Taxes
contemplated by this Section 4 and (ii) the Company shall have no obligation to
deliver any Vested Shares unless and until all Withholding Taxes contemplated by
this Section 4 have been satisfied.

 

5.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon vesting of the Restricted Share Units such number
of Common Shares as shall be required for issuance or delivery upon vesting
thereof.

 

6.             Dividend Equivalents.  In the event that any cash dividends are
declared and paid on Common Shares to which the holder of the Restricted Share
Units would be entitled upon vesting thereof, such holder shall be paid, on the
payment date for such dividend, the amount that such holder would have received
if the Restricted Share Units had vested, and the Common Shares to which such
holder was thereupon entitled had been issued and outstanding and held of record
by such holder, as of the record date for such dividend; provided, however, that
no such dividend equivalents shall be paid if the Restricted Share Units have
been forfeited to the Company in accordance with Section 3(c) hereof prior to
payment thereof.  Notwithstanding the foregoing, in no event shall any such
dividend equivalents be paid later than the 45th day following the fiscal year
in which the related dividends are paid.  For purposes of the time and form of
payment requirements of Section 409A of the Code, such dividend equivalents
shall be treated separately from the Restricted Share Units.

 

7.             Receipt and Delivery.  As soon as administratively practicable
(and, in any event, within 30 days) after (a) with respect to the portion of the
Restricted Share Units that vest on or before the first anniversary of the Date
of Grant either in accordance with the “Schedule for Vesting” set forth on the
Grant Notice or due to a Separation from Service pursuant to Section 3 hereof,
the earlier of (i) the first anniversary of the Date of Grant and (ii) the date
of Grantee’s Separation from Service and (b) with respect to the portion of the
Restricted Share Units that vest after the first anniversary of the Date of
Grant either in accordance with the “Schedule for Vesting” set forth on the
Grant Notice or due to a Separation from Service pursuant to Section 3 hereof,
the earlier of (i) the second anniversary of the Date of Grant and (ii) the date
of Grantee’s Separation from Service, the Company shall (A) effect the issuance
or transfer of the Vested Shares, (B) cause the issuance or transfer of such
Vested Shares to be evidenced on the books and records of the Company, and
(C) cause such Vested Shares to be delivered to a Company-Sponsored Equity
Account in the name of the person entitled to such Vested Shares (or, with the
Company’s consent, such other brokerage account as may be requested by such
person); provided, however, that, in the event such Vested Shares are subject to
a legend as set forth in Section 13 hereof, the Company shall instead cause a
certificate evidencing such Vested Shares and bearing such legend to be
delivered to the person entitled thereto.

 

8.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the

 

A-3

--------------------------------------------------------------------------------


 

generality or effect of the foregoing, any decision or determination to be made
by the Committee pursuant to these Award Terms, including whether to grant or
withhold any consent, shall be made by the Committee in its sole and absolute
discretion, subject only to the terms of the Plan.  Subject to the terms of the
Plan, the Committee may amend the terms of the Award prospectively or
retroactively; however, no such amendment may materially and adversely affect
the rights of Grantee taken as a whole without Grantee’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 9 hereof)
affecting the Company or any of its subsidiaries or affiliates or the financial
statements of the Company or any of its subsidiaries or affiliates, (ii) in
response to changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
any adverse consequences under Section 409A of the Code.

 

9.             Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of Grantee that would otherwise result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any change of control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, or issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Award such
alternative consideration (including, without limitation, cash or other equity
awards), if any, as it may determine to be equitable in the circumstances and
may require in connection therewith the surrender of the Award.

 

10.           Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to issue or
transfer any Restricted Share Units or Vested Shares, and no Restricted Share
Units or Vested Shares may be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of or encumbered in any way, unless such transaction is in
compliance with (a) the Securities Act of 1933, as amended, or any comparable
federal securities law, and all applicable state securities laws, (b) the
requirements of any securities exchange, securities association, market system
or quotation system on which securities of the Company of the same class as the
securities subject to the Award are then traded or quoted, (c) any restrictions
on transfer imposed by the Company’s certificate of incorporation or bylaws, and
(d) any policy or procedure the Company has adopted with respect to the trading
of its securities, in each case as in effect on the date of the intended
transaction.  The Company is under no obligation to register, qualify or list,
or maintain the registration, qualification or listing of, Restricted Share
Units or Vested Shares with the SEC, any state securities commission or any
securities exchange, securities association, market system or quotation system
to effect such compliance.  Grantee shall make such representations and furnish
such information as may be appropriate to permit the Company, in light of the
then existence or non-existence of an effective registration statement under the
Securities Act of 1933, as amended, relating to Restricted Share Units or Vested
Shares, to issue or transfer Restricted Share Units or Vested Shares in
compliance with the provisions of that or any comparable federal securities law
and all applicable state securities laws.  The Company shall have the right, but
not the obligation, to

 

A-4

--------------------------------------------------------------------------------


 

register the issuance or transfer of Restricted Share Units or Vested Shares or
resale of Restricted Share Units or Vested Shares under the Securities Act of
1933, as amended, or any comparable federal securities law or applicable state
securities law.

 

11.           Transferability.  Except as otherwise permitted under the Plan or
this Section 11, the Restricted Share Units shall not be transferable by Grantee
other than by will or the laws of descent and distribution.  With the Company’s
consent, Grantee may transfer Restricted Share Units for estate planning
purposes or pursuant to a domestic relations order; provided, however, that any
transferee shall be bound by all of the terms and conditions of the Plan, the
Grant Notice and these Award Terms and shall execute an agreement in form and
substance satisfactory to the Company in connection with such transfer; and
provided, further that Grantee will remain bound by the terms and conditions of
the Plan, the Grant Notice and these Award Terms.

 

12.           Section 409A.  Payments contemplated with respect to the Award are
intended to comply with Section 409A of the Code, and all provisions of the
Plan, the Grant Notice and these Award Terms shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code.  Notwithstanding the foregoing, if any provision
of the Plan, the Grant Notice or these Award Terms would, in the reasonable,
good faith judgment of the Company, result or likely result in the imposition on
Grantee or any other person of a penalty tax under Section 409A of the Code, the
Committee may, in its sole discretion, modify the terms of the Plan, the Grant
Notice or these Award Terms, without the consent of Grantee, in the manner that
the Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such penalty tax.

 

13.           Legends.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Vested Shares to
bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

14.           No Right to Continued Service.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon Grantee any right
to continued service on the Board or derogate from any right of the Company’s
stockholders to remove Grantee from the Board at any time, with or without
cause.

 

15.           No Rights as Stockholder.  No holder of Restricted Share Units
shall, by virtue of the Grant Notice or these Award Terms, be entitled to any
right of a stockholder of the Company, either at law or in equity, and the
rights of any such holder are limited to those expressed, and are not
enforceable against the Company except to the extent set forth in the Plan, the
Grant Notice and these Award Terms.

 

A-5

--------------------------------------------------------------------------------


 

16.           Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

17.           Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

18.           Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 11 hereof and Grantee’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

 

19.           Notices.  Any notice or other document which Grantee or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows:  (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to Grantee may designate in writing
from time to time; and (b) if to Grantee, at the address shown on the records of
the Company or such other address as Grantee by notice to the Company may
designate in writing from time to time.  Notices shall be effective upon
receipt.

 

20.           Conflict with Plan.  In the event of any conflict between the
terms of the Grant Notice or these Award Terms and the terms of the Plan, the
terms of the Plan shall control.

 

21.           Deemed Agreement.  By accepting the Award, Grantee is deemed to be
bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

A-6

--------------------------------------------------------------------------------